In an action for injunctive relief, the defendants appeal from an order of the Supreme Court, Richmond County (Cusick, J.), dated July 13, 1987, which, inter alia, granted the plaintiffs’ motion for summary judgment permanently enjoining the defendants from, among other things, canceling, reissuing or transferring the plaintiffs’ shares of stock and proprietary leases appurtenant thereto for the apartments referred to in the complaint.
Ordered that the appeal on behalf of all of the defendants, except the defendant Mildred Delaney, is deemed withdrawn, pursuant to a stipulation of discontinuance dated September 7, 1988; and it is further,
Ordered that on the appeal of Mildred Delaney, the order is modified, on the law, by adding to the end of the second decretal paragraph after the word "Inc.” the following words: "on the ground that the plaintiffs had breached paragraph 14 of the leases in question by subletting the apartments to United Cerebral Palsy Association of New York, Inc., for use by its clients”; as so modified, the order is affirmed, without costs or disbursements.
For the reasons stated in the memorandum decision of the Supreme Court, Richmond County, we find that the appellants improperly attempted to cancel the plaintiffs’ proprietary leases in question on the ground that the plaintiffs had breached paragraph 14 of those leases by subletting the apartments to United Cerebral Palsy Association of New York, Inc., for use by its clients.
However, under the circumstances, the order is overbroad in that it enjoins termination of the leases without limitation. Accordingly, the order has been modified to limit the injunction to preclude the termination of the leases on the ground that the plaintiffs had breached paragraph 14 of those leases by subletting the apartments to United Cerebral Palsy Association of New York, Inc., for use by its clients. Lawrence, J. P., Rubin, Fiber and Harwood, JJ., concur.